 CITY DISPOSAL SYSTEMSCity Disposal Systems, Inc.andJames Brown. Case7-CA-16792July 29, 1988SUPPLEMENTAL DECISION ANDORDERBY MEMBERS JOHANSEN,BABSON, ANDCRACRAFTOn July 14, 1987, Administrative Law JudgeDonald R. Holley issued the attached decision. TheCharging Party filed exceptions and a supportingbrief,and the Respondent filed cross-exceptionsand a supporting brief.Both the Charging Partyand the Respondent filed answering briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings,' andconclusions as modified and to adopt the recom-mended Order as modified.2iCounsel for the Charging Party,who did not enter the case untilafter the hearing,has filed a motion to remand out of time to take evi-dence concerning Respondent's alleged liability for pension contributionsand health plan benefits.The Respondent opposes the motion Themotion alleges that the General Counsel failed to include in the backpayspecification any amounts for pension contributions and health plan bene-fits.The motion asserts that because Charging Party Brown entered noappearance and proceeded without counsel at the hearing,he was not ina position to raise these issues at that time.Our review of the record indi-cates,contrary to the Charging Party's assertion,that Brown entered aformal appearance on his own behalf He therefore had the opportunityto raise these issues at the hearing Furthermore,we find no evidence inthe record that pension contributions or health plan benefits exist orshould have been included in the backpay specification.Accordingly, themotion to remand is deniedThe General Counsel and the Respondent jointly move to correct aperceived clerical or technical error in the judge's decision relating to hisdetermination that the earnings of Best Wrecking Company driver SteveBrousseau should be used as an offset from the gross backpay for claim-ant Brown because Brown had incurred a willful loss of earnings by re-jecting an offer of employment by Best Wrecking Company These par-ties allege that the judge's decision contained a chart setting forth the cal-culation of backpay due,which included information found in R Exh25. This exhibit listed Brousseau's earnings The judge's chart omitted the"ADP payroll earnings"listed in quarter 4 of 1980 for Brousseau TheGeneral Counsel and the Respondent contend that the judge should haveincluded these earnings, which would have resulted in a zero net backpayfigure for quarter4 of 1980 TheCharging Party originally declined tojoin in the motion and now opposes it. We believe that the GeneralCounsel and the Respondent have failed to explain adequately the natureof the"ADP payrollearnings" or to establish that claimant Brownwould have been eligible for or entitled to the "ADP payroll earnings "Therefore,the joint motion is denied.We correct the following inadvertent errors in the judge's decision.1.The heading of sec. B should read."B Employment during period14 May 1979 through I April 1980"2. In the last sentence of the section entitled"The Failure to Accept orRetain Comparable Employment,"par. 4,"1972" should read"1982."3. In par 5 of the same section,"28 December 1982" should read "28December 1981"and "28 December until 13 February 1983" should read"28 December 1981 until 13 February 1982."2We correct the following errors in the judge's calculation of backpaydue-413ORDERThe NationalLaborRelations Board orders thatthe Respondent,CityDisposal Systems,Inc.,De-troit,Michigan,its officers,agents,successors, andassigns,shallmake whole James Brown by payinghim the sumof $7,505.38, plus interest computed inthe manner prescribedinNewHorizonsfor the Re-tarded.31.Quarters 3 and4 of 1979 shouldbe excluded from the calculationbecause the amended backpay specification excluded these quarters.2.The recordestablishes that Brown was disabled and thus unable towork for 6weeks during quarter I of 1982 For this reason the judgereduced the amount of gross pay due Brown for this quarter by $2707.This was theamount that the judge thought applied to the 6 weeksduring which Brown received workmen's compensationHowever, thejudge erroneously reduced quarter I of 1983 by that amount rather thanquarterIof 1982 Thecorrect gross backpay amount for the 6 weeks ofquarter I of 1982 in which Brown received workmen's compensation is$2902 Further,the judge failed to reduce the interim earnings offset forthose 6 weeks.Thus,the judge included$1899.81 as interim earningsbased on the amount Brousseau earned during that period.Because thebackpay has been reduced based on Brown's inability to work during the6-week period,itappears that the projected interim earnings based on thejob Brown turned down should also be reduced for the sameperiod. Ac-cordingly,we have reduced the gross backpay for quarter I of 1982 by$2902 and we have reduced the amount of interim earnings for thatperiod by $1889 81 This reduction results in net backpay of $388.07 forthat quarter These changes do not affect the net backpay due for quarterIof 1983 (0).We find thejudge's denial of backpay to Brown for the 6 weeks duringwhich he was disabled to be proper underAmericanMfg.Ca, 167 NLRB520, 522 (1967). The evidenceshows that an excludable period of absencefrom work took place during the 6 weeks Brown was disabled.The Gen-eral Counsel has not established by showing that the nature of the interimemployment that Brown was performing was so unusual or so dissimilarfrom workhe performedfor theRespondent that Brown's injury wouldnot have occurred in the absence of the Respondent'sdiscriminationagainst him.Thus,in fact, the record reflects that,although Brown'sinjury occurred in the course of interim employment,that employment asan over-the-road truckdriver did not pose hazards that were different orgreater than the hazards presented by Brown's job with theRespondent,inwhich he drove a tractor-trailer back and forth over a 37-mile routebetweenDetoit and Belleville,Michigan3.Regarding quarter 4 of 1982,the interim offset amount was greaterthan the gross backpay;therefore, the net backpay should be zero.In sum,the corrections we make to the judge's backpay calculationsaffect the quarterly net backpay amounts by reducing the net backpay tozero for quarter4 of 1979 andquarter 4 of 1982 and reducing the netbackpay to$388.07 for quarter I of 1982 This results in the total netbackpay being reduced to$7,505.380 283NLRB 1173 (1987).Interest on and after January 1, 1987, shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendmentto 29 U.S.C. § 6621Interestonamounts accrued prior to January 1,1987 (the effective date of the 1986amendmentto 26 U S.C § 6621)shall be computed in accordance withFlorida Steel Corp.,231 NLRB 651 (1977).Joseph Canfield,Esq.,for the General Counsel.Theodore R. Opperwall, Esq. (Dickinson,Wright,Moon,Van Dusen&Freeman),for the Respondent.SUPPLEMENTAL DECISIONDONALD R. HOLLEY, Administrative Law Judge. On 9June 1981, the National LaborRelations Board issued itsDecisionand Orderin this case directing,inter alia, thatCity Disposal Systems, Inc. (Respondent or City Dispos-al),offerJamesBrownimmediate and full reinstatementto hisformer job or, if that job no longerexists, to a sub-290 NLRB No. 52 414DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDstantially equivalent position,without prejudice to his se-niority or other rights or privileges previously enjoyed,and to make Brown whole for any loss of earnings sincehis discharge on 14 May 1979,with interest.On 22 July1982, Sixth Circuit issued its order in Case 87-1406 deny-ing enforcement of the Order of the Board.Thereafter,on 21 March 1984, the U.S. Supreme Court reversed thejudgment of the court of appeals,remanded the case tothe Sixth Circuit,and on 9 July 1985, the Sixth Circuitenforced the Order of the Board.On 6 December 1985, the Regional Director forRegion 7 issued a backpay specification and notice ofhearing alleging that James Brown was due a certainsum as backpay.Thereafter,Respondent filed an answerto the backpay specification,and at the commencementof the hearing held on 9 and 10 June 1986,the GeneralCounsel amended the backpay specification by substitut-ing new schedules C and D for those attached to thebackpay specification.'1.FACTSThe backpay period commences on 14 May 1979, thedate Brown was discharged,and ends on 18 July 1985,the date he was offered reinstatement.A. TheBestWrecking Company Offer and RefusalThe record revealsBrown wasoffered a truckdriverpositionby Best Wrecking Company,Inc. at some un-stated timeinMay 1979.2SteveMardigan,50-percentowner ofBest,testifiedTeamsters Local 247, the Unionthat also representsCity Disposal's drivers,represents hisdrivers. In 1979,Best'sdrivers were paidapproximately$12 an hour,a sum S.Mardigan estimatedto be 30-per-cent higher than union scale,and $4 to$5 more an hourthan garbage men were then receiving.Local 247's con-tractwithBest provided for vacations and a few paidholidays.S.Mardigan testifiedBrown wouldhave beenimmediatelybelowBest driverSteveBrousseauif he hadaccepted Best'soffer. Thereafter, he indicatedBrousseauwas paid the following amountsfor drivinginDetroitduring theperiod 1 January1979 through 30 May 1982:1979-$23,522.25;1980-$27,906.07;1981-$29,556.62;and 1 Januarythrough 30 May 1982-$10,972.52.In early June 1982, Best'sDetroitdriverswere trans-ferred todemolitionjobslocated inMinneapolis andAustin,Minnesota.DavidMardigan,also a 50-percentowner of Best,testified the drivers were paid the scalecalled for by Best's contract with Local 247 while work-ing in Minnesota,and he indicated the drivers sent toMinneapolisworkedan averageof 60 hoursa week untilearlyApril 1983,while those transferred to Austinworked 40-45 hours per week through the month ofSeptember 1984.3B. Employment During Period 14 May 1974 Through1 April 1980Brown testified he was unemployedfrom the time hewas terminatedby Respondentuntil he obtained a labor-er positionat PlymouthHillsMobileHome Parkin early1980.However,in a job applicationfiledwith Midwest-ern Distribution,Inc., dated11August 1980,he indicat-ed he had been employed by W. L. Moore Truckingduring theperiod 27 May 1979 through 10 April 1980.4Brownclaimed during his testimony that he falsely indi-cated on theMidwesternapplicationthat he had workedforMoore Truckingduring the period indicated, that heindicated the employment to show he had driving experi-ence.Regarding to his claimed employmentby PlymouthHill,Brown indicatedhe could not fix the time of theemployment,but he recalled it occurredduring a changeof seasons as heshoveledsnow and alsoperformed tasksperformed in warm weather such as mowing grass. JoeRuggerello,the ownerof PlymouthHills, indicated hewas not absolutely sure whenhe employedBrown, buthe feltitmust have been during June,July, or August1979 or 1980because he hired personsto perform labortype worksuch as street cleaning,sidewalk cleaning, orgeneralcleanup onlyduring summer months.He testifiedlaborerswere not used to remove snow during wintermonths because equipment operatedby his parkmanageror a four-wheel drive vehicle operated by a resident ofthe park accomplished all snow removal.Brown testified he waspaid $250 a week while work-ing at Plymouth Hill, and he estimated his interim earn-ings as a result of that employmentto be $1948. Thebackpay specification attributes $1700 of theseearningsto be the firstquarter of1980, and $248 to be the secondquarter of 1980.The 1979 and 1980 Federalincome taxreturns filed byBrown fail to indicatehe earned $1948 (or any otheramount)while workingfor Plymouth Hill.5'See G.C. Exh. 22 Prior to the hearing,theRegion informed Respondent,by letterdated 30 May 1986,that Brown had rejected an offer of interim employ-ment made by Best Wrecking Company"in around May, 1979"and thatrendered Brown ineligible for backpay until in or about April 1980, whenhe secured employment at Plymouth Hill Mobile Home Court. Thereaf-ter, at the outset of the hearing,the backpay specification was amendedto exclude any claim for backpay for Brown during the third and fourthquarters of 1979. Although Brown denied having received the offerunder discussion and claimed during the hearing he was not qualified todrive Best's equipment,David Mardigan, part-owner of Best, testified hehad observed Brown in City Disposal equipment which was similar tothe equipment used by Best.As indicated,supra,Brown has little regardfor the truth and sanctity of an oath.Noting Brown has been a truckdriv-er for almost 30 years,I credit Mardigan's described testimony.Ido notcredit Brown's claim that he was not offered the position,and I do notcredit his claim that he was not qualified to operate Best's equipmentC. EmploymentDuring thePeriod 21 April Through 2July 1980The recordreveals that Brown was employed as alocal truckdriverby Detroit CityDairy at a rate of $5 anhouron 21 April 1980.After working for that companyfor 4weeks,his hourlyratewas increased to $7.20 anhour.Brown testified, and the record reveals, that con-siderable overtime, which was paid at time-and-a-half the3 Best'sDetroit drivers were paid living expenses while working inMinnesota.4 See R. Exh. 12a See R. Exh. 15. CITY DISPOSAL SYSTEMSnormal hourly rate was available on that job.6Brownquit hisjob at Detroit City Dairy on 2 July 1980.He tes-tified he quit becausethey wouldnot give him a raise.?RichardBrower,DetroitCityDairy'scontrollerduring the entire backpay period,testified his companyemployed 15-16 drivers in1980, and the number hadclimbedto 24-25 by 1985.Its drivers were representedby TeamsterLocal 337, and their hourlycontract ratewas increasedby 50cents to$7.70 in 1981, $7.80 in 1982,$7.90 in 1983,and $8 in 1984.In 1985,the hourly rateremained the same when the contract was renegotiated,but driversemployed a full year were to receive a $750bonus,which translated to an additional 25 cents anhour.He indicatedthe driversworked 60-65 hours aweek duringthe backpayperiod.Brower testified De-troitCityDairy advertisedfor drivers inThe DetroitNewsorThe Free Press,local newspapers,approximatelyonce every other week during the 1980-1985 timeperiod.sOn 18 August 1980,Brower,acting forDetroit CityDairy,responded to Midwestern Distribution,Inc.'s in-quiry about Brown'swork historyby indicating, interalia, the company would reemploy Brown.Brown testi-fied thatat some unstated time during 1982 or 1983 hetelephonedDetroit CityDairy to seek employment andhe was told there were no openings.Noting the compa-ny was advertisingfor driversduring 1982 and 1983, anditconsideredBrown reemployable,Ido not creditBrown's vague unsupported claim that he sought workatDetroitCity Dairyduring 1982or 1983.D. Employment with Midwestern Distribution, Inc.Brown was unemployed from 3 July until 14 August1980.He testified that,while he was still employed byDetroit City Dairy,he visited the Michigan EmploymentSecurity Commission to seek other work and was ad-vised that,if he was willing to work out-of-town, Mid-western Distribution, Inc., located in Fort Scott,Kansas,was seeking over-the-road drivers.9At some unstatedtime, Brown contacted Midwestern by phone and he wasapparently advised to report to Fort Scott on or about11August 1980. He filed an application with Midwesternon 11 August,and started driving for an unnamedowner-operator utilized byMidwestern on 14 August(Tractor 8518,Inc.).Thereafter,during the fourth quar-ter of 1980,Brown obtained his own tractor and was em-ployed by Midwestern as an owner-driver until he wasterminated on 14 February 1982,allegedly because hehad experienced a preventable accident that damagedMidwestern equipment or property.1 ° Thereafter, when6 SeeR. Exh. 13, which revealsthat Brown regularlyworked between13-20 hours of overtime a week.rDrivers at City Disposal weremaking $6.50 an hourat the times His claim is substantiatedin part, by R. Exh. 20, which reveals, interalia, thatDetroit City Dairy placed ads for drivers inThe Detroit Newson 7 March, 16 May, and 27 June 1982.9 R. Exh. 21, MESAforms that reveal the dates Brown visited thatagency,do not reveal any 1980 visits. I do not creditBrown's claim thathe visited the employment agency whilestillemployedby Detroit CityDairy10 SeeR. Exh. 14.415Brown filed an unemployment compensation claim withtheKansas Department of Human Resources, Divisionof Employment,that agency initially denied him benefitsfor the period 14 February through 3 April 1982. Brownappealed and the agency sustained the appeal and foundthe accident was unavoidable on 22 April 1982.' 1During his employment at Midwestern,Brown earned,after expenses,approximately the same weekly amounthe had earned while working as a laborer for PlymouthHillMobile Home Park-$250 a week and/or $1000 amonth.E. The Period 28December1981 Through 13February 1982Brown was injured in the accident that occurred on 28December 1981. He performed no work during theperiod extending from 28 Decemberto 13 February1982.On 9 February1982 the doctor who treated himindicated he would be released to return to work on 13February1982.12 Brown indicated during his testimonythat he received workmen's compensation benefits in anundisclosed amount for his period of incapacity.F. Calendar Years1982and1983In a backpay questionnaire submitted to the RegionalOffice on 5 April 1984,Brown indicated he was unem-ployed and had no interim earnings during the periodJanuary 1982 to January 1984.13 His Federal income taxreturns for years 1982 and 1983,which were placed inthe record as Respondent's Exhibit 15, reveal he claimedincome in 1982 in the amount of$303 from Tractor 8566,Inc.14 and that he claimed he had no income from anysource during calendar year 1983.The recordreveals Brown was employed by ReitzloffDisposal Company when he completed the above-men-tioned questionnaire,but his then current employmentwas not noted on the document submitted.The recordfurther reveals that in 1982 Brown commenced to usethe alias James Hunter,and, regarding the use of thisname,he utilized his deceased mother's social securitynumber-419-14-5639.WhenBrown obtained employ-ment at Reitzloff,he used the name James Hunter, andhe initially used his mother's social security number. 15On 25July 1985 the complianceofficer forRegion 7mailed Brown a second backpay questionnaire. Brownapparently informed the compliance officer at that timethat he was employed by Reitzloff and he would furnishthe Region with his earnings while so employed.There-after,the record reveals he obtaineda "To Whom ItMay Concern"document placed in the record as Re-" See R Exh. 14and G C Exh 7'2See R Exh 14.13 SeeR Exh. 3.14 Theamount was apparently earned in 1981, but actually paid in1982.is Brown claimed he decided to use an alias and a different social secu-ritynumber because unidentified persons were asking his neighborswhere he worked,when he got home,what kind of car he drove, anddetails concerning his children.In agreement with Respondent's counsel,Iconclude his use of the alias and his mother's social security numberconcerning his employment at Reitzloff and his failure to inform theRegion of his actions indicate he had an ulterior motive also 416DECISIONSOF THE NATIONALLABOR RELATIONS BOARDspondent Exhibit 4 from Reitzloff and caused it to be de-livered to the Region.The documentsetsforthBrown'searnings at Reitzloff during thefourquarters of 1984 andquartersfirstand secondof 1985. Kevin Reitzloff,gener-almanagerof Reitzloff,testifiedhe learned JamesHunterwas actually James Brown around the timeBrown asked that his 1984 and 1985 earnings be fur-nished to the Region, and he indicated Brown requestedthat the name Brown be usedwhensupplying the infor-mation.16Significantly,Brown did not tell Regional personnelprior to theissuance of the original backpay specificationthatheworkedforReitzloffunder the alias JamesHunter.InFebruary 1986, counsel for Respondent servedReitzloff with a subpoena duces tecum. In response tothat subpoena,Reitzloff supplied Respondent'scounseland the Regional Office with payroll records that re-vealed Brown had been carried on Reitzloffspayrollsince 7 September 1983 under the alias James Hunter.The recordsrevealed he earned the amounts set forth inGeneralCounsel'sExhibit 2 while employed duringquartersthirdand fourthof 1983.17 Additionally,Reitz-loff relinquished the contents of Brown/Hunter's person-nel file at that time tobothRespondent's counsel and tothe RegionalOffice.The file,which was placed in therecord as General Counsel'sExhibit 11,reveals, interalia, that Brown executedW-4 forms on7 September1983, using the alias James Hunter and the social securitynumber 419-14-5639 (hismother'snumber);that a re-quest for verification of employment document sentReitzloff by Allied Mortgage Association, Inc. signed byBetty Donovan,Reitzloff's officemanager,on 10 Octo-ber 1984,indicates James Hunter's date of employmentas 7 September 1983; and that a request for verificationof employmentby AlliedMortgage Association, Inc.signed by Donald Reitzloff,supervisor,on 21 January1985, indicates James Hunter's date of employment as 12April 1982,and gives his 1983 earnings as $31,270.18In an attempt to show that James Brown,a/k/a JamesHunter,was actuallyemployed byReitzloff prior to 7September 1983, Respondent's counsel placed the follow-ing documents in evidence:Respondent'sExhibit 7-anNBD Mortgage Company loan application signed byBrown as James Hunter on 3 June 1985, which indicateshe had been employed by Reitzloff for 3 years; Respond-ent'sExhibit 8-the above-describedAlliedMortgagedocument signed by Donald Reitzloff and James Hunter,indicating Hunter's date of hireto be 12 April1982, andhis 1983 earnings to be $31,270;Respondent'sExhibit10-an automobile loan application signed by JamesHunter on25 April 1985which,inter alia, indicates hehad been employed by Reitzlofffor 3 years;Respond-ent's Exhibit 11-an automobile loan application dated 23May 1984 and signed by James Hunter,which indicateshe had beenemployed byReitzloff for 2 years and 6months;and Respondent'sExhibit 12-a copy of the ap-plication Brown filed with Midwestern Distribution onAugust 11 1980,which reveals, inter alia,he was em-ployed by W. L. Moore TruckingfromMay 27 1979 to10 April 1980.111Noting the5April 1984backpay questionaire indicat-ed Brown applied for employment at only five firmsduring 1982 and 1983,Respondent's counsel sought toshow the discriminatee had failed to look for a jobduring those calendar years.To accomplish that objec-tive,he produced Respondent'sExhibit 20, photocopiesof adsfor truckdriversappearing in the Sunday editionsofThe Detroit NewsandThe Free Pressduring calendaryears 1982 and 1983,and asked Brown if he had seenand respondedto fivespecific ads. Brown indicated heeither had not seen or had not responded to three of theads, and that he had seen and responded to two of theads, but had not been hired.Additionally,Brown indicat-ed he had sought employment at 50-100 firms that hehad not listed in the 5April 1984questionnaire becauseof the limited space provided.Finally,he indicated hehad repeatedly visited the Michigan Employment Securi-ty Commission during 1982 and 1983 to seek work.80G. Employment by EnviroquipKevin Reitzloff was called by the General Counsel asa rebuttalwitness.During cross-examination, Reitzloffindicated that,starting inwhat he recalled to be late1984 or early1985, Brown periodically drove new gar-bage trucks to Knoxville,Tennessee,for Enviroquip, acorporation owned by his father(K. Reitzloffs).Reitz-loff indicated one Paul Ewart, a salesman, is the sole em-ployee of Enviroquip.K. Reitzloffindicated Enviroquipsells sanitation vehicles and Ewart normally obtainedBrown's services by asking him if Reitzloff Disposalcould spare him for the time required to transport a vehi-cle toor fromKnoxville. Brown was paid $200 for eachdelivery bycheck from a separately maintained Enviro-quip account.K. Reitzloff testified he and Ewart had au-thority tosign Enviroquip checks and he signed at leastone of that corporation'schecks made out to Brownand/or Hunter.On occasion,K.Reitzloff physicallyhanded Enviroquip checks to Brown.Brown testified on rebuttal that he did not report hisEnviroquip earnings to the Regional Office because hewas under the impression that his work for that corpora-tionwas essentially work performed for Reitzloff Dis-posal.He claimed he thought Reitzloff Disposal had in-cluded his Enviroquip earnings when furnishing counselforRespondent and the Regional Office his ReitzloffDisposal earnings.1s Kevin Reitzloff testified he ejected a reporter from the company'spremises around the time the information was requested,and during thatincident he learned Brown was using the alias Hunter17 3d quarter-5624 38 and 4th quarter-54,099.4219 Kevin Reitzloff testified Donald Reltzloff,his cousin,is employed asa dispatcher at Reltzloff,but the signature on the 21 January 1985 docu-ment is not Donald Reitzloffs signature.19 Brown sought to disclaim responsibility for the content of the mort-gage and loan application documents by claiming they were blank whenhe signed them.It is clear he either supplied the information set forth inR. Exhs.10 and II or personally placed Reltzloff hire date informationon such documents Similarly,he either furnished or placed the W. L.Moore Trucking information on R. Exh. 1220 Interestingly, theMESA cards,which appear in the record as R.Exh. 21, reveal Brown uniformly visited MESA at 8:15 am. CITY DISPOSALSYSTEMSH. The Subpoenaed DocumentsPrior to the hearing,counsel for Respondent servedBrown with a subpoena duces tecum,which requiredthat he produce,inter alia,his banking records, his Fed-eral and other tax returns,and any documents revealinghis attempts to obtain interim employment.In response,with exception of a few bank statements covering limitedperiods, Brown indicated he had no records other thanthose that had been delivered to the Regional Office. In-terestingly,when producing bank statements,he inad-vertently included a statement that indicated one AlbertMensah,whose address was indicated to be 20190 Rio-pelle,Detroit,Michigan 48234(Brown's address), hadmaintained an account at the First of America Bank inDetroit.21 Brown denied knowledge of the Mensah ac-count and claimed the statement was among his personalpapers because the bank had incorrectly mailed it to hisaddress.Regarding its production, he stated,inter alia:"If I would have thought it was offensive to myself, Iwould not have brought it in and given it to you."Although Brown was requested to produce a copy ofhis 1985 Federal income tax return at the outset of thehearing,he failed to contact the tax service he had uti-lized to obtain a copy of the return before the hearingwas recessed.A copy of the return obtained by counselfor Respondent after the hearing was recessed was re-ceived in the record as Respondent'sExhibit 27. Browndid not report earnings received from Enviroquip in the1985 return.I.Contentions of the PartiesRespondent first contends that the record revealsBrown has"clearly engaged in a scheme to defraud CityDisposal and to misuse the Board's processes" and heshould therefore be denied any backpay under the ration-ale expressed inAd Art,Inc.,280 NLRB 985 (1986), andAmerican NavigationCo., 268 NLRB 426(1983). Second,itcontends Brown"had a legal duty to accept the BestWrecking job" and he should receive no backpay whilethat job lasted,or at minimum until such time as othercomparable or better employment arose.Third,itcon-tends Brown's job at Detroit City Dairy was comparableto his job at City Disposal and he should be denied back-pay from 3 July 1980 until 7 September 1983 because hequit the Detroit City Dairy job for invalid reasons anddid not obtain comparable employment until he washired by Reitzloff Disposal.Finally, it contends Brownshould not be awarded backpay for quarters 3 and 4 of1983, or for quarters 1 and 2 of 1985 because he inten-tionally failed to report interim earnings during thosequarters.Regarding computation of any backpay, Re-spondent contends the formula used by the RegionalOffice is inappropriate;that the correct formula wouldentail use of the gross earnings of all seven drivers em-ployed by City Disposal during the backpay period.The General Counsel contends the formula used tocompute backpay due is appropriate.As reflected by thebackpay specification,as amended,he contends Brownshould be denied backpay as a result of refusing the Best21 SeeR. Exh. 18.417Wrecking employment from only 1 June 1979 until heobtained employment at Plymouth Hill during quarter 1of 1980.He contends that from quarter 1 of 1980 untilthe end of the backpay period,Brown should be award-ed the amounts indicated as due and owing in the back-pay specification.Analysis and ConclusionsInGreat PlainsBeef Co.,255 NLRB 1410 (1981), andM. J. McCarthyMotor SalesCo.,147 NLRB1605 (1964),the Board denied all backpay to discriminatees who hadpersisted in the concealment of earnings when the Boardalso found their deception constituted an abuse of theBoard's processes and rendered the ascertainment of in-terim earnings impossible.Subsequently,inAmericanNavigation Co.,268 NLRB 426 (1983),the Board statedat 428We think that in fashioning a remedy in caseswhere a discriminatee has intentionally concealedemployment from the Board,two matters must beconsidered:(1) the Respondent's liability for theconsequences of its unlawful conduct,and (2) theBoard's administration of its compliance proceed-ings consistent with the public interest.InAmerican Navigation,the Board indicated (fn. 6 at428) that it would continue to deny all backpay to claim-antswhose intentionally concealed employment cannotbe attributed to a specific quarter or quarters because ofthe claimant's deception.It found,however,that the fol-lowing principles are appropriate when the concealedemployment can be attributed to specific quarters (at428)We find that a remedy which denies backpay forthe quarters in which concealed employment oc-curred will discourage claimants from abusing theBoard'sprocesses for their personal gain and willalsodeter respondents from committing futureunfair labor practices.This remedy will be applied,of course,only in cases where the claimant is foundtohavewillfullydeceived the Board,and notwhere the claimant, through inadvertence,fails toreport earnings.InAd Art, Inc.,supra,the Board affirmed Judge Ta-plitz'decision and order which denied a discriminateeany backpay when the judge found that"Wydner abusedthe Board's processes by withholding relevant evidence,by testifying falsely,by destroying records to cover uphis misstatements,and by attempting to prevent a witnessfrom testifying truthfully."In affirming the judge's find-ing, however,the Board again indicated that,as a gener-al rule, the Board should deny backpay for only thosequarters in which a discriminatee intentionally concealedinterim earnings from the Board.In the instant case,the quarters during which Brownmay have concealed interim earnings are readily ascer-tainable.Thus,the record reveals Brown asserted in theapplication he filed with Midwestern Distribution on 11August 1980 that he was employed by W. L. Moore 418DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDTrucking from 27 May 1979 to 10 April 1980;it revealsthrough residential loan applications,requests for verifi-cation of employment forms, and applications for auto-mobile loans that Brown may have been employed byReitzloff Disposal as early as quarter 1 or 2 of 1982; itreveals that although working under the alias JamesHunter, Brown failed on 5 April 1984 to report interimemployment at Reitzloff Disposal to the Regional Office,and he thereafter failed to report interim earnings atReitzloff applicable to quarters 3 and 4 of 1983, when heprovided interim earning information for calendar years1984 and 1985 and; it reveals he failed to report Enviro-quip earnings received at undisclosed times during late1984 and the first three quarters of 1985.During his testimony,Brown explained the W. L.Moore Trucking entry on his Midwestern application byclaiming he indicated he was employed by Moore fromlateMay 1979 until 10 April 1980 simply to establish thefact that he had truckdriving experience.He denied heactually worked for W.L.Moore during the period in-dicated,and Respondent offered no evidence to disprovehis claim.Although I found much of Brown's testimonyto be suspect,and I am reluctant to credit his uncorro-borated testimony,I am unwilling to find the record re-veals Brown was employed by W. L. Moore during theabove-described period and that he earned moneys thathe intentionally concealed.In short,I credit his assertionthat he did not actually work for W.L.Moore duringthe period described.Similarly,Ifind unconvincing the indications in Re-spondent'sExhibits 7 through 11 that Brown may havebeen employed by Reitzloff as early as the first orsecond quarter of 1982. Kevin Reitzloff credibly testifiedBrown was not employed by Reitzloff until 7 September1983.Although it appears Brown and/or Young suppliedprospective lenderswith false information to inducethem to lend him money when completing the loan ap-plications placed in the record,I am unwilling to find hewas actually employed by Reitzloff or was paid moneysby that firm prior to 7 September 1983.Although Brown denies he sought to conceal the factthat he was employed by Reitzloff during quarters 3 and4 of 1983,the record convinces me the discriminatee in-tentionally sought to conceal his interim earnings duringthose quarters.As indicated,supra,Brown obtained em-ployment at Reitzloff using the alias James Hunter andhe failed completely when completing a backpay ques-tionnaire on 5 April 1984 to indicate he was then em-ployed by Reitzloff.The record establishes to my satis-faction that he thereafter directed Kevin Reitzloff tosupply the Regional Office with his 1984 and 1985 earn-ings only, and informed Reitzloff to indicate his name asJames Brown rather than James Hunter when supplyingthe information.Significantly,the record reveals Brown failed to reporthis 1983 earnings while employed by Reitzloff Disposalin his 1983 Federal income tax return.Moreover, therecord reveals he failed to indicate to Regional Officepersonnel that he had used the alias James Hunter inconcerning his employment until some undeterminedtime in 1985 or 1986.Additionally,I note Brown failedto indicate,when he was asked to complete a secondbackpay questionnaire on or about 25 July 1985, that hehad earnings while employed by Reitzloff in 1983 that hehad not revealed to the Regional Office.Finally, I noteBrown's 1983 earnings while employed by Reitzloff didnot become known until Respondent's counsel obtainedinformation from Reitzloff pursuant to subpoena in earlyFebruary 1986.In the circumstances described, I findBrown intentionally sought to conceal his earnings whileemployed by Reitzloff Disposal during quarters 3 and 4of 1983. In accordance with the rule set forth inAmeri-can Navigation Co.,supra,I find the discriminatee is enti-tled to no backpay for quarters 3 and 4 of 1983.Turning to earnings received by Brown from Enviro-quip Corporation,the record reveals the discriminateereceived$200 on an unstated number of occasions com-mencing in late 1984 or early 1985 for driving equipmentto or from Knoxville,Tennessee. The earnings were notreported to the Regional Office,and they were not in-cluded in the Federal income tax returns filed by Brownfor years 1984 or 1985. Although Brown testified he as-sumed his Enviroquip earnings were included in W-2statements supplied him by Reitzloff Disposal,he indicat-ed during his testimony he was aware that the checksgiven him by Enviroquip were drawn on that corpora-tion's bank account.Moreover,although he claimed hecould not recall how many trips he made or when theywere made,he admitted one trip must have been madeduring a holiday period,possibly in July 1985. In myview,Brown was legally obligated to ascertain andreport the extent of his earnings when performing workforEnviroquip.That information was available to thediscriminatee at the time of the hearing,but he made noattempt to produce it to enable the Regional Officeand/or undersigned to compute the backpay due himduring quarter 4 of 1984 and quarters 1, 2, and 3 of 1985.Iconclude the earnings were intentionally concealed,and find no backpay should be awarded to Brown forthe quarters indicated.A. TheFailure to Accept or Retain ComparableEmploymentInMastro PlasticsCorp.,136 NLRB 1342 (1962), theBoard discussed the result that obtains when a discrimin-atee refuses an offer of comparable employment, statingat 1350Finally, if a claimant does willfully incur losses byeither unjustifiably quitting or refusing substantiallyequivalent employment,he is not deprived of hisentire claim,but only so much of it as he wouldhave earned had he retained or obtained the interimjob.Earlier,inKnickerbocker Plastics Co.,132 NLRB 1209(1961), the Board indicated how the backpay of a claim-antwho incurred willful loss of earnings would be af-fected,stating at 1215We further find that,as a result of such quitting,each of these claimants shall be deemed to haveearned for the remainder of the period for whicheach is awarded backpay the hourly wage being CITY DISPOSALSYSTEMSearned at the time such quitting occurred. There-fore, an offset computed on the appropriate rate perhour will be deducted as interim earnings from thegross backpay of each of these claimants. Thisoffset shall be made applicable from the date of theunjustified quitting throughout the remainder of thebackpay period for each particular claimant. In thisconnection,where the claimant has secured otheremployment during the time that the offset is appli-cable, and if, on a quarterly basis, she earned agreater amount than the offset, the offset will not beapplied,but theactual interim earnings will be de-ducted from gross backpay. If she earned less thanthe offset at employment secured subsequent to thequitting, also on a quarterly basis, the amount of theoffset will be applied.Recently inKSLM-AM & KSD-FM,275 NLRB 1342,1343 (1985), the Board reaffirmed the continuing offsetagainst grossbackpay rule citingKnickerbocker PlasticsCo., supra.The facts in the instant case cause me to conclude thatBrown incurred willful loss of earnings on two occasionsduring the backpay period. He first incurred what Ideem to be willful loss of earnings when he refused thedriving job offered him by Best Wrecking.22 As indicat-ed, supra, Brown was employed by Detroit City DairyinApril 1980, and he quit that job on 2 July 1980, alleg-edly because that company refused to give him a raise.Noting that Brown had completed his probationaryperiod at Detroit City Dairy and that he was making$7.20 an hour when he quit,23 I find his quitting of theDetroit City Dairy job was unjustified, and that by quit-ting he thereby incurred willful loss of earnings.Having reached the conclusions stated above, I mustnext decide how to apply the principles set forth inKnickerbocker PlasticsandAmerican Navigationto the in-stant facts.Obviously, the earnings Brown could haveexpected to receive if employed by Best Wreckingcannot be offset against his actual earnings during theentire backpay period because the record reveals BestWrecking had no jobs for truckdrivers in Detroit afterthe second quarter of 1982, and its Minnesota work wascompleted by the fall of 1984. In my view, the willfulloss of earnings attributable to the discriminatee's refusalof the Best Wrecking offer ended when Best Wrecking'sDetroit drivers were transferred to Minnesota. No oneknows whether Brown would have accepted employ-ment out of his normal job market area,and I am dis-posed to resolve that issue in the discriminatee's favorand find that work for him with Best Wrecking was notavailable after the end of the second quarter of 1982.Noting that S. Mardigan testified Brown would havebeen second in seniority had he accepted the May 1979job offer, and further noting that he indicated Brown'searningsthrough the second quarter of 1982 would have22 The General Counselclearly concluded that Brown refused an offerof a comparablejob byBestWrecking in May 1979. As indicated, supra,Ido not credit Brown's claim that he was not qualified to operate Best'sequipment.23 Brown's hourly rate when he was terminatedby City Disposal was$6.50419been approximately the same as the earnings experiencedby driverBrousseau,Ifind the moneys earned by Brous-seau in each quarter during the period extending from 1June 1979 through30 June 1972should be used as anoffset tobe deducted as interim earnings from grossbackpay.24Having concluded the willful loss of earnings resultingfrom the refusal of the Best Wreckingoffershould notextend beyond 30 June 1982, I turn to the willful loss in-curred by Brown as a result of his unjustifiably quittingtheDetroitCityDairy job. As indicated,supra, afterleaving DetroitCityDairy, Brown drove for Midwest-ernDistribution until 28 December 1982. He was dis-abled and unavailable for work while receiving work-men's compensation from 28 December 1982 until 13February1983. Thereafter,he claims he was unemployeduntil he was hired as a driver by Reitzloff Disposal on 7September 1983. Finally,he remained employed byReitzloff Disposal from 7 September 1983 through theend of the backpay period-18 July 1985.Although theGeneral Counsel claims Brown is enti-tled to the difference between his actual earnings and theestimated earnings he would have received had he re-mained employed by City Disposal(plusexpenses)during calendar years 1982, 1983, 1984, and through 18July 1985,I find the earnings he could have expected toreceive had he not quit the DetroitCityDairy jobshould be offset against his actual interim earnings from1July 1982 forward.In this connection,in addition tothe fact that I have concluded Brown incurred willfulloss of earnings by quitting the DetroitCity Dairy job, Inote the record clearly reveals Detroit City Dairyneeded and advertised for drivers throughout the period1July 1982 to 18 July 1985.25 Moreover,Brower, thatcompany's controller,testifiedBrown was consideredreemployableby hisfirm even though he had quit July1980. In the situation described,Ifind it reasonable toassume that Brown would have been rehired by DetroitCityDairyifhe had sought reemployment with thatcompany.Even in the absence of that record evidencewhich reveals Brown unjustifiably quit his Detroit CityDairy job, I would find he incurred willful loss of earn-ings by failing to seek reemployment with that companyafter he lost his Midwestern Distribution job.In sum, for the reasons stated,Ifind Brown incurredwillful loss of earnings during the entire period extendingfrom 1 June 1979 through 18 July 1985.I conclude theestimated earnings he would have received had he ac-cepted the Best Wrecking job should be used as an offsetfrom 1 June 1979 through 30 June 1982,and that the es-timated earnings he would have received had he re-mained employedby Detroit CityDairy should be usedas an offset from 1 July 1982 through 18 July 1985.B. The FormulaThe formula used by the General Counsel to deter-mine gross backpay was based on the weekly gross earn-24 Appropriate calculations are set forth, infra2' SeeR Exh. 20, which reveals Detroit City Dairy advertised fordrivers,inter aha,on 7 March 1982, 16 May 1982, and 27 June 1982 420DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDingsof what theRegion deemed to be a representativegroup of four respondentdrivers.Vacation moneys re-ceived by the drivers were included, but noallowancewas made for timedrivers spent away from work on va-cation becauseRespondent's records do not reveal whenvacationswere actually taken by drivers.26When adriver failed to work atleast24 of 40 hours in a work-week,or earned less than 60percent ofthe averageweekly gross salary of driversin the representativegroup,no gross earningsfor that driverwere included inthe computationof averagegross earningsfor that week.Respondentcontends the formulaused wasinappropri-ate because vacation moneys were includedin the com-putation,and the representative group wasinappropriate.Itcontendsthe appropriateformulashould be based onthe grossearnings of all sevendrivers employed by Re-spondent during thebackpay period.In the alternative, itcontendsthe Region erred by usingan inappropriate rep-resentative group;that the appropriate group would becomposed of the two driversmore senior than Brownand the two driverswho were immediately less senior.In either computation,itwould exclude vacation pay asitcontends inclusionof such payments artificiallyinflatesthe resultingweekly grossearnings ofemployees.Its pre-ferred formulawould ignore the so-called 60-percentrule and dividethe weeklygross salariesof all drivers byseven toobtain theaverage weeklygross salaryfigure.Its alternativeformula would follow thesame procedure,but it would haveme use seniorityas described ratherthan the four drivers used by theRegion. It notes thatthe four drivers used by theRegion in itsrepresentativegroup(Collins,Hamilton,Davis,and Scott)earned morethan its remaining three drivers,and each of the employ-ees included in the Region's representativegroup werejunior to Brown in seniority.Field Examiner Marion Muma, the individual who wasprimarily responsible for preparing the backpayspecifi-cation,testifiedtheRegiondecided touse the above-named drivers as its representative group because shewas under the impressionCollinsand Hamilton weremore senior than Brown,while Davisand Scott wereless senior.She explained she basedher supposition on alistof drivers thatRespondentsupplied that had thenames of CollinsandHamilton immediately aboveBrown's name, and the namesof Davisand Scott imme-diately belowthe discriminatee's name.Although Mumatestified the list she used had beensupplied by Respond-ent,Respondent's counsel establishedthatRespondent'spayroll records that weresupplied to the Region andwere placed in therecord asRespondent'sExhibit 1 con-tain the datesof hire of the driversand revealthat eachdriver in the representativegroup usedby theRegion isjunior toBrown.27Additionally,the recordsreveal thegross wages receivedby Collins,Hamilton,and Davisduring the backpay period were higher than those re-ceived by Travis,Hill, and Johnson.28The GeneralCounsel defended the Region's decisionto include vacation pay in its computations without at-tributing such payments to weeks drivers were actuallyabsent fromwork for vacationby observing it wasunable to determine when,if ever,employee absenceswere attributable to vacation.It is undisputed that suchinformation cannot be gleaned from inspection of Re-spondent's records.AlthoughRespondent is factuallycorrect when it contends that inclusion of vacation pay-ments with the grossweeklysalary of a driver during agiven workweek inflates the average weekly gross back-pay figureused by theRegion in weeks when vacationpayments were made,inclusion of such payments wouldappear to distort the amountof backpaydue Brown verylittle if the matter is viewed on an annual basis.This istrue because Brown was also entitled to vacation payand the amounthe would havebeen entitled to receivewould havebeen an amountveryclose to the sum totalof the vacation moneys that are included in the Region'scalculations.Although Muma admitted during her testimony thatthe Region was of the view, when preparing the backpayspecification, that the two drivers more senior thanBrown,and the twodriversjust below him in senioritywould be a representative group, the General Counselmade no attempt during or after the hearing to recalcu-late grossbackpay byusing the earningsof Travis, Hill,Johnson, and Collins,rather thanCollins,Hamilton,Davis, and Scott. Instead,in his brief, the General Coun-sel contends that, during hisperiod ofemployment priorto his discharge, Brown was the second highest earneremployed byRespondent and the Region could have jus-tifiably utilized only Davis' earnings to determine grossbackpay due during the backpay period as he was thesecond highest paid employee during theperiod.Thatbeing the case,he argues Respondent should not be per-mitted to complain because the use of weekly earnings ofthe four employees in the representative group used pro-duces figures that are more favorable to Respondent thanthose that would have resulted had Davis' wages onlybeen utilized. Inspection of Respondent's pay records re-veals Brown was Respondent'shighest paid driver in1977 and hewas its second highest paid driver in 1978.29Aftercareful review of the record,I concludethe for-mula used by the Region to estimate weekly gross back-pay is an appropriate formula.Noting the record revealsRespondent utilizes an incentive system to compensate itsdrivers, it is clear it would be impossible to predict theprecisemonetary gross weekly earnings Brown wouldhave earned during each weekof the backpayperiod be-cause his earningswould havebeen determined by the26 Drivers are entitled to take their vacation pay without taking daysoff as vacation time,and the record reveals many driven exercise thatright2' The recordreveals the dates of hire for the seven drivers andBrown are Travis,3March 1972,Hill, 9 October1973; Brown, I No-vember 1976;Johnson, 27 December1976, Collins,3 January 1977, Ham-ilton, 7 November1977;Davis, 10 April 1978,and, Scott,I INovember197826 SeeR Exh 3. which shows thegrosswages during the entireperiod to be: Travis, $151,691; Hill, $151,783, Johnson, $152,738; Collins,$157,856.Hamilton,$189,171; Davis, $171,949, and, Scott, $146,62729 SeeR. Exh I. The figures for 1977, rounded off to whole dollaramounts,are:Travis-$15,063,Hill-$16,140;Brown-$23,263. Johnson-$19,420, Collins-$16,936; and Hamilton-$11,297 The figures for 1978 are:Travis-$16,956; Brown-S22,409, Johnson-$17,335; Collins-$18,629; Hill-$19,173; Hamilton-S26,750, Davis-$12,750; and, Scott-$1162 CITY DISPOSAL SYSTEMSnumber of loads he hauled.The record reveals, however,that he was a hustler whileemployed byRespondent, asevidenced by the fact that he was the highest paid driverin 1977 and was the second highest paid driver in 1978.That being the case,I find the representative group usedby theRegion was an appropriate representative group.Similarly,my review of the record causes me to con-clude that the Region was justified in using its 24-hourand/or 60-percent rule in making its calculations.In thisrespect,the record reveals that some of the drivers em-ployed during the backpay period experienced lengthyabsences from work.3O On the other hand,Brown missed no time whatsoever during calendar year1978, and he missed no work in 1979 through the date ofhis discharge.Patently,itwould be unfair to includelengthy absences of drivers employed during the back-pay period when computing the weekly gross backpayBrown would have probably earned.Finally,as noted,inclusion of vacation moneys in the Region's formula didnot materially distort the estimated weekly gross back-pay that would have been earned by Brown as he, too,was entitled to vacation pay in the approximate amountthat was entered into the calculations.For the reasons stated,Ifind the formula utilized bythe Region to compute estimated weekly gross backpaywas appropriate.C. Calculationof Backpay DueIn accordance with the above stated findings and con-clusions, the backpay due James Brown is computed inthe manner set forth.Since the record merely reveals Brown was offered ajob byBestWrecking in May,and the specific date theoffer was made was not established,I resolve the result-ing ambiguity in favor of the discriminatee and treat theoffer as having been made on 31 May 1979. If the offerhad been made at that time,Brown would have normallycommenced work with Best Wrecking on 1 June 1979.In the situation described, the discriminatee would be en-titled to the net backpay for quarter2, 1979,set forth inthe backpay specification,as amended.Regarding to quarters 3 and 4,1979, all quarters in1980 and 1981,and quarters 1 and 2,1982, the actualquarterly earnings of BestWrecking employee SteveBrousseau will be used as an offset that is deducted as30 See scheduleA of the backpay specification, whichreveals, interalia, the followingemployee absences. 1979-Scott-16 weeks, Collins-8weeks,1980-Scott-7 weeks, 1981-Collins-11 weeks, Scott-4weeks, 1982-Davis-3 weeks; 1984-Hamilton-15 weeks; 1985-Davis-4 weeks.421interim earnings from the gross backpay amount set forthin the backpay specification,as amended,with the fol-lowing exception.As the recordreveals, Brown was in-capacitated during the period extending from 29 Decem-ber 1981 through 12 February 1982, and received work-ers compensation for that period;no backpay is awardedfor the six week period described.Regarding to quarters 3 and 4,1982, and all quarters in1983, 1984,and 1985,with the exception of those quar-ters during which I have concluded no backpay is duebecauseBrown intentionally concealed earnings, therecord revealsDetroit Citydrivers worked60=65 hoursa week and earned the following hourly'rates: 1982-$7.80; 1983-$7.90; 1984-$8; and 1985-$8.25.Accord-ingly, I compute the offset for the applicable periods byusing the following formula: hourly rate x 40 + 1 hourlyrate x 20 x 13=quarterly interim earnings/offset.For the reasons stated,I compute the net backpay dueJames Brown,excluding interest,is asfollowsPeriodGross BackpayInterimEarnings/OffsetNet Backpay1979/2$1,124.450$1,124.451979/35,839.92$7,324.2501979/46,253.505,716.50564.211980/15,108.456,347.7701980/25,802.677,665.0001980/36,012.356,573.0001980/46,253.504,093.962,159.541981/15,935.646,648.1901981/27,036.797,058.7501981/37,096.838,278.6401981/47,409.867,571.0401982/16,162.344,762.081,400.261982/27,625.386,210.441,414.941982/37,799.537,098.00701.531982/47,043.297,098.0034.421983/1313,162.007,189.0001983/27,247.177,189.0058.171984/17,148.107,280.0001984/28,407.097,280.001,127.091984/37,811.597,280.00531.59Total$9,416.20Accordingly,S1 I find the total backpay due Brown byRespondent is $9416.20, exclusive of interest.[Recommended Order omitted from publication.]3,Gross backpay figure set forthinG.C.Exh. 2 reducedby $2707which represents 6 weeks during which discriminatee was incapacitatedand received workers compensation.